UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                              No. 02-60025
                            Summary Calendar


                     KHURAM SHAHZAD, also known as
                         Khuram Diwan Shahzad,

                                                               Petitioner,

                                 versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                               Respondent.

_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A77 754 466)
_________________________________________________________________
                          October 9, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Khuram Shahzad, a native of Kuwait and citizen of Pakistan,

petitions for review of the final order of the Board of Immigration

Appeals (BIA) dismissing his appeal from the Immigration Judge

(IJ).    The   IJ:    denied   Shahzad’s   application   for    asylum   as

untimely; denied withholding of removal under both the Immigration

and Nationality Act (INA) and the United Nations Convention Against



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Torture   and   Other   Cruel,   Inhuman     or   Degrading   Treatment    or

Punishment   (Convention   Against       Torture);   and   denied    voluntary

departure.

     Because Shahzad has not briefed the denial of voluntary

departure, that claim is deemed abandoned. See, e.g., Rodriguez v.

INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993); Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).

     Shahzad contends his claim for asylum should not have been

dismissed for failure to file a timely application.                   He also

contends he has established entitlement to relief for withholding

of removal under both the INA and the Convention Against Torture

because he established past persecution based on his Christian

beliefs and a well-founded fear of being persecuted if returned to

Pakistan.

     Concerning asylum, the BIA determined: Shahzad failed to file

his application within the one-year deadline established by INA §

208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B); and he failed to meet an

exception to application of the deadline.            We conclude this court

lacks jurisdiction to review the BIA’s decision.                    See INA §

208(a)(3), 8 U.S.C. § 1158(a)(3); see also Fahim v. United States

Attorney General, 278 F.3d 1216, 1217 (11th Cir. 2002).

     For Shahzad’s claims for withholding of removal, we conclude

that the BIA’s decision is supported by substantial evidence.             See

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Mikhael v. INS,



                                     2
115 F.3d 299, 302 (5th Cir. 1997).   Further, Shahzad has not shown

that his claim under the Convention Against Torture is based on

persecution inflicted by or with the consent or acquiescence of

public officials.   See 8 C.F.R. §§ 208.16(c), 208.18(a)(1).

                                                         DENIED




                                 3